FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1623
                 _____________________________

DIANYA MARKOVITS,

    Appellant,

    v.

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

    Appellee.
                  ___________________________

On appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

                        January 3, 2018


BILBREY, J.

    Appellant, Dianya Markovits, was injured in an automobile
crash and brought suit against Appellee, State Farm Mutual
Automobile Insurance Company, for uninsured motorist benefits
under her insurance policy. She served a proposal for settlement
on State Farm which was not accepted. 1 After trial, Markovits

    1 Rule 1.442, Florida Rules of Civil Procedure, uses the term
proposal for settlement while section 768.79, Florida Statutes
(2014), uses the term offer of judgment when made by a
defendant or demand for judgment when made by a plaintiff. For
the sake of simplicity and consistency the demand for judgment
from Markovits is referred to as the proposal for settlement or
obtained a final judgment in her favor which was more than 25
percent greater than the amount demanded in the proposal for
settlement, and she then moved for attorneys’ and paralegals’
fees based on the rejected proposal. 2 See § 768.79(1), Fla. Stat.
(2014). State Farm disputed her entitlement to fees contending
that the proposal was served prematurely. See Fla. R. Civ. P.
1.442(b). The trial court agreed with State Farm and held that
Markovits was not entitled to an award of fees. Based on our
case law which establishes that service on an insurer is perfected
when the Chief Financial Officer of the State of Florida (CFO) is
served as an insurer’s “attorney to receive service of all legal
process issued against it in any civil action or proceeding in this
state,” we hold that the proposal was not premature, and that
Markovits is entitled to reasonable attorneys’ and paralegals’
fees. § 624.422(1), Fla. Stat. (2014). We therefore reverse and
remand for a hearing to determine the amount of fees to be
awarded to Markovits.

     As required by law, the complaint was served on the CFO.
See §§ 48.151, 624.422, 624.423, Fla. Stat. (2014). The CFO was
served on February 4, 2014, and his office forwarded the
complaint to State Farm on February 7, 2014. See § 624.423(1),
Fla. Stat. On May 6, 2014, Markovits served the proposal for
settlement on State Farm. Rule 1.442(b), Florida Rules of Civil
Procedure, states in part that a “proposal to a defendant shall be
served no earlier than 90 days after service of process on that
defendant.” State Farm was served with the proposal 91 days
after service of the complaint on the CFO but 88 days after the
complaint was forwarded by the CFO to State Farm. Markovits
argues that service was perfected when the CFO was served, and
therefore the proposal complied with rule 1.442(b). 3 State Farm


proposal.
    2  Following trial, in a separate motion Markovits moved for
and was awarded costs as a prevailing party. See § 57.041, Fla.
Stat (2014). Therefore, although section 768.79 would also
provide for an award of costs, the motion at issue here sought
only fees.
    3   Markovits also argues that we should apply Kuhajda v.
                                2
argues that service was not perfected until the CFO forwarded
the complaint to State Farm, and therefore the proposal was
premature and invalid. Both parties cite certain statutory
language in support of their positions.

    Markovits points to section 624.422, which states,

    (1) Each licensed insurer, whether domestic, foreign, or
    alien, shall be deemed to have appointed the Chief
    Financial Officer and her or his successors in office as
    its attorney to receive service of all legal process issued
    against it in any civil action or proceeding in this state;
    and process so served shall be valid and binding
    upon the insurer.

(Emphasis added).

    While State Farm points to section 624.423, which states,

    (3) Process served upon the Chief Financial Officer
    and copy thereof forwarded as in this section
    provided shall for all purposes constitute valid and
    binding service thereof upon the insurer.

(Emphasis added).

    In Centex-Rodgers Construction Company v. Hensel Phelps
Construction Company, 591 So. 2d 1117, 1117 (Fla. 1st DCA
1992), we discussed “whether service on a foreign corporation and
its surety is perfected through service on the Insurance
Commissioner’s office, as agent of the surety.” At the time, the
Insurance Commissioner was the statutory agent under sections
48.151, 624.422, and 624.423, but the statutes were otherwise
almost identical to the 2014 versions. Although Centex-Rodgers

Borden Dairy Company of Alabama, LLC, 202 So. 3d 391 (Fla.
2016), so as not to give a strict reading to rule 1.442 and thereby
defeat the substantive right to fees created by section 768.79.
Based on our holding that service on State Farm was perfected
when the CFO was served, we do not reach that issue.

                                3
involved the question of which circuit court had jurisdiction when
competing lawsuits were brought in different circuits, our holding
there was broader. We stated:

    The dispute in this case is whether service of process
    upon the Insurance Commissioner as agent of the surety
    constitutes perfected service, or whether such service is
    complete only upon transmission by the Insurance
    Commissioner and receipt by the surety. The general
    rule in this context is that service of process upon the
    Insurance Commissioner constitutes actual service of
    process.

Id. at 1119.

    In Centex-Rodgers we discussed and distinguished Home Life
Insurance Company v. Regueria, 243 So. 2d 460 (Fla. 2d DCA
1970). Regueria involved the Insurance Commissioner’s failure,
after receiving the summons and complaint, to forward them to
the insurer as required by law. Id. at 461. The insurer was
defaulted for failing to answer, and the insurer then challenged
service. Id. The court in Regueria held that “no valid or binding
service of process was effected.” Id. at 463. As in Centex-
Rodgers, “[w]e conclude that the Regueria decision is inapplicable
in the circumstances of this case.” Centex-Rodgers, 591 So. 2d at
1119. Just as in Centex-Rodgers, “[h]ere, proper notice and an
opportunity to defend is not at issue.” Id.

     We did note in Centex-Rodgers that “the sole question is
whether service of process upon the Insurance Commissioner
constitutes valid and binding service upon the insurer, for
jurisdictional purposes.” Id. The trial court perceived the “for
jurisdictional purposes” clause as a limitation which made
Centex-Rodgers inapplicable.    However, this overlooked the
earlier statement in Centex-Rodgers that in general serving the
statutory agent — there the Insurance Commissioner, here the
CFO — “constitutes actual service of process.” Id.    We do not
find this language to be dicta, and being bound by Centex-
Rodgers, hold that once service was perfected on the CFO, the
running of the 90-day period started, after which it was


                                4
permissible for a proposal for settlement to be served on State
Farm.

     Our holding is also based on section 48.151(1), which states
that “[w]hen any law designates a public officer, board, agency, or
commission as agent for service of process” and the person or
entity so designated is served with process, then “service is valid
service for all purposes on the person for whom the public
officer, board, agency, or commission is statutory agent for
service of process.” (Emphasis added). Since the proposal was
served on the CFO on the 91st day after service of process and
was “valid for all purposes” as to State Farm when served, the
proposal was not premature under rule 1.442(b).

     Therefore, the order denying Markovits entitlement to
attorneys’ and paralegals’ fees is REVERSED, and this matter is
REMANDED for a hearing to determine the amount of reasonable
fees to be awarded.

LEWIS and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Julie A. Fine and Cherie H. Fine of Fine, Farkash & Parlapiano,
P.A., Gainesville, for Appellant.

Susan M. Seigle of Alvarez, Winthrop, Thompson and Storey,
P.A., Gainesville, for Appellee.




                                5